Citation Nr: 1524091	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  10-12 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depression, not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1973 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This matter was previously before the Board in September 2012, when it was remanded for further development.  The Veteran appeared at a hearing before the undersigned in April 2012 prior to the remand.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's September 2012 remand order directed the AOJ to obtain a VA medical opinion based on consideration of the Veteran's complete medical history and specifically noted a PTSD diagnosis by a private physician, J.A., M.D., in June 1996.  

The AOJ scheduled the Veteran for an examination in January 2013 to obtain the opinion, but the examiner did not address the prior diagnosis.  In fact, the examination report provides no indication that the Veteran has ever been diagnosed as having PTSD.  As such, there has not been substantial compliance with the Board's prior directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum from the January 2013 examiner addressing the prior PTSD diagnosis.  The examiner must state whether the prior diagnosis was erroneous or whether the previously diagnosed condition is in remission.  

The examiner must provide reasons for the opinion provided.  If the examiner is unable to provide the requested opinion without resorting to speculation, the reasons for the inability to provide the opinion should also be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified.  

If the January 2013 examiner is unavailable, schedule the Veteran for a new examination to determine whether he has a currently diagnosed acquired psychiatric disorder that is at least as likely as not due to an event or injury in service, to include his assertions that he was wrongly imprisoned and/or in fear during his service.

If any previously diagnosed acquired psychiatric disorder is not found currently, the examiner must address whether the prior diagnosis was erroneous or whether the previously diagnosed condition is in remission.  The examiner is advised the Veteran has prior diagnoses for PTSD in June 1996 and depression in May 2012.  Copies of all pertinent records in the Veteran's claims must be made available to the examiner for review.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

